Citation Nr: 1708262	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from December 1974 to December 1978.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the Board at a September 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in October 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In the October 2015 remand, in accordance with a July 2015 Joint Motion for Remand, the Board instructed that the AOJ obtain an addendum opinion regarding the etiology of the Veteran's lumbar spine disability.  The Board instructed that the VA examiner "should specifically take into account the Veteran's inservice complaints, as well as his testimony" before the Board regarding the origin of his current lumbar spine disability.  

While an addendum opinion was obtained in February 2016, this opinion did not accurately reflect the evidence of record, nor did it specifically address the lay evidence of record as instructed by the Board.  In this regard, the VA Examiner noted that the Veteran's service treatment records "are silent for any evaluation, treatment, or diagnosis of any lumbar spinal condition."  However, service treatment records reflect the Veteran sought treatment for complaints of low back pain in May and June 1975, and was diagnosed with muscle spasms and slight scoliosis.  Further, the VA examiner did not discuss in any way the Veteran's lay statements regarding in-service symptomatology, including what he thought was tension in the lumbar spine.  See, e.g., September 2010 Board hearing transcript at 12.  As such, the February 2016 VA addendum opinion is inadequate for the purposes of determining service connection, and another opinion is necessary.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).
 
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the February 2016 VA examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines an additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.

Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current lumbar spine disability had its onset or is otherwise etiologically related to the Veteran's period of active service.  

In offering this opinion, the examiner must address the Veteran's assertions regarding his in-service injuries and symptomatology, and the in-service findings.  A complete rationale must be offered for all opinions expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.

2. Review the addendum VA opinion and ensure that it is in complete compliance with this REMAND, and that the VA examiner has documented consideration of all records contained in the virtual claims file, as appropriate.  If the examination report is deficient in any manner, implement appropriate corrective procedures.

3. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




